Case 2:20-cr-00078-JLB-MRM Document 9 Filed 04/30/20 Page 1 of 5 PagelD 39
FILED

UNITED STATES DISTRICT COURT SDD
MIDDLE DISTRICT OF FLORIDA cok
FORT MYERS DIVISION

UNITED STATES OF AMERICA

QDD-LAlPS-Feln~ (omar,

V. CASE NO. 20-
15 U.S.C. §1
FLORIDA CANCER SPECIALISTS
& RESEARCH INSTITUTE, LLC

GOVERNMENT’S UNOPPOSED MOTION FOR
ALTERNATIVE VICTIM NOTIFICATION UNDER 18 U.S.C. § 3771

The United States of America, by and through its undersigned attorneys,
hereby respectfully moves this Court, pursuant to Title 18, United States Code,
Section 3771(d)(2), for authorization to employ the victim notification procedures
described below, in lieu of those prescribed by section 3771(a), (b), and (c), on the
grounds that the number of crime victims in this case makes it impracticable to
accord all of the crime victims the rights described in subsection 3771(a).

The Crime Victims’ Rights Act (“the Act”), codified at 18 U.S.C. § 3771,
provides certain rights to victims in federal criminal proceedings. Among these rights
_ is the right to “reasonable, accurate, and timely notice” of public court proceedings.
18 U.S.C. §3771(a). The Act requires “[o]fficers and employees of the Department

of Justice and other departments and agencies of the United States engaged in the
Case 2:20-cr-00078-JLB-MRM Document 9 Filed 04/30/20 Page 2 of 5 PagelD 40

detection, investigation and prosecution of crime make their best efforts to see that
crime victims are notified of, and accorded, the rights described in subsection
[3771](a),” 18 U.S.C. § 3771(c)(1), and it instructs the Court to “ensure that the
crime victim is afforded” those rights. 18 U.S.C. § 3771(b). The Act defines a crime
victim as “a person directly and proximately harmed as a result of the commission of
a Federal offense .. .” 18 U.S.C. § 3771(e). Importantly, the Act recognizes that for
crimes involving multiple victims, the Court has discretion to adopt procedures to
accord victim rights without unduly interfering with the criminal proceedings.
Thus, 18 U.S.C. §3771(d)(2) provides:
In a case where the court finds that the number of crime victims makes it
impracticable to accord all of the crime victims the rights described in
subsection (a), the court shall fashion a reasonable procedure to give
effect to this chapter that does not unduly complicate or prolong the
proceedings.
The Act places no limitations on the alternative procedures which a Court may
fashion other than that the procedures be reasonable to effectuate the Act and that
they not unduly complicate or prolong the proceedings. Id.
The Information in this case alleges a conspiracy from as early as 1999
continuing through as late as 2016. The potential victims in this case include any
patient who received medical or radiation oncology treatment in Collier, Lee, and

Charlotte counties during this 17-year time period. The government estimates that

there are thousands of potential victims affected by this conspiracy.
Case 2:20-cr-00078-JLB-MRM Document 9 Filed 04/30/20 Page 3 of 5 PagelD 41

This number of victims makes compliance with the notification requirements
outlined in section 3771(a), (b), and (c) impracticable. Neither the government nor
the Court has the resources to accord all of the victims in this case the notice required
by subsection 3771(a). Therefore, due to the large number of victims in this case,
the Government proposes to use the Antitrust Division’s publicly accessible website,
http://www .justice.gov/atr/victims-rights, to direct victims to a case-specific
website where all required notices will be posted. The case-specific website will
provide: (1) information about the case; (2) notice of the date, time, and location of
upcoming public hearings; (3) notice of various victims’ rights and services including
those under the Victims’ Rights and Restitution Act; (4) contact details for the Office
of the Victims’ Rights Ombudsman; and (5) access to significant pleadings. The
Government will also issue a press release informing individuals who believe they
may be victims to access the Antitrust Division’s website for more information.

Federal courts around the country have approved similar notices in cases
involving numerous victims. See, e.g., Order Establishing Procedure for Crime
Victim Notification Pursuant to 18 U.S.C. § 3771, United States v. Sandoz, Inc., 20-cr-
111-RBS (E.D. Pa. Mar. 4, 2020), ECF No. 4; Order Establishing Procedure for
Crime Victim Notification Pursuant to 18 U.S.C. § 3771, United States v. Dip Shipping

Co., LLC, 19-cr-20587-DPG (S.D. Fla Oct. 1, 2019), ECF No. 5; Order Establishing
Case 2:20-cr-00078-JLB-MRM Document 9 Filed 04/30/20 Page 4 of 5 PagelD 42

Procedure for Crime Victim Notification Under 18 U.S.C. § 3771, United States v.

Netbrands Media Corp., 19-cr-065 (S.D. Tex. Feb. 4, 2019), ECF No. 17.

CONCLUSION

Based on the foregoing, the government requests the Court grant the motion

for alternative victim notification procedures.

Dated this 30th day of April, 2020.

Respectfully submitted,

/S/ F. Patrick Hallagan

F. PATRICK HALLAGAN
EYITAYO ST. MATTHEW-DANIEL
WILLIAM J. VIGEN

KATHERINE CALLE

Trial Attorneys

U.S. Department of Justice,

Antitrust Division

450 Fifth St. NW, Suite 11300
Washington, DC 20530

(202) 616-1400
Case 2:20-cr-00078-JLB-MRM Document 9 Filed 04/30/20 Page 5 of 5 PagelD 43

CERTIFICATE OF SERVICE
I hereby certify that on April 30, 2020, I filed the foregoing with the Clerk of the
Court and a true and correct copy of the foregoing document was sent by email to
the following non-CM/ECF participant(s):
Defense Counsel

Lisa M. Noller, Esquire

Foley & Lardner LLP

321 North Clark Street, Suite 3000
Chicago, IL 60654-4762

Tel: 312.832.4363

Inoller@foley.com

Holden Brooks, Esquire
Foley & Lardner LLP

777 East Wisconsin Avenue
Milwaukee, WI 53202-5306
Tel: 414.297.5711

HBrooks@foley.com

/s/ F. Patrick Hallagan
F. PATRICK HALLAGAN

Illinois Bar No. 06269887
F.Patrick.Hallagan@usdoj.gov
Trial Attorney

U.S. Department of Justice
Antitrust Division

450 Fifth Street NW, Suite 11300
Washington D.C. 20530

Tel: (202) 616-1400

5
